Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00705-CV

                               IN THE INTEREST OF E.A.T.

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02779
                 Honorable Charles E. Montemayor, Associate Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order terminating
Appellant Danielle A.’s parental rights is AFFIRMED. It is ORDERED that no costs of appeal are
assessed against Appellant Danielle A.

       Shawn Sheffield’s motion to withdraw is GRANTED.

       SIGNED February 18, 2015.


                                               _____________________________
                                               Karen Angelini, Justice